Citation Nr: 1212436	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  09-04 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Entitlement to an initial rating higher than 10 percent for residuals of a left leg injury, currently rated as 10 percent disabling.

2.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his Spouse



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia that in relevant part granted service connection for scar, residuals of a left leg injury, and assigned an initial rating of 10 percent effective from June 19, 2006.

In February 2010 the Veteran and his spouse testified before a Veterans Law Judge (VLJ) in a hearing at the RO.  Because the VLJ who presided at that hearing left the Board before the appeal was resolved the Veteran was offered another hearing before a currently-active VLJ, and in September 2011 the Veteran and his wife testified before the undersigned Veterans Law Judge in a hearing at the RO.  Transcripts of both hearings are of record.

The case was previously remanded to the RO on several occasions, most recently in May 2010.  The file has now been returned to the Board for further appellate review.

The issues of entitlement to service connection for right leg disorder, for psychiatric disorder and for diabetes mellitus (request to reopen), all claimed as secondary to the service-connected left leg disability, have been raised by the record.  They were referred to the RO in the last remand but have apparently still not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board still does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  

FINDINGS OF FACT

1.  From June 19, 2006, the disability picture presented by the service-connected residuals of a left leg injury has most closely approximated a painful scar.  

2.  The Veteran's only service-connected disability is not sufficient by itself to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and industrial background.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent for residuals of a left leg injury are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.118, Diagnostic Codes 7801, 7802, 7804 (2011).

2.  The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Hartman v. Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  

The RO provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has been afforded appropriate VA examination and has been afforded a hearing before the Board.  The RO obtained the Veteran's Social Security Administration (SSA) disability file and treatment records from those providers the Veteran identified as having potentially relevant treatment records; the Board is not aware of any additional outstanding evidence that should be obtained before the claim is adjudicated.  

In sum, based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Evaluation of Disability

Applicable Laws and Regulations

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Scars other than the head and neck are rated under the provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802 and 7804.

Under Diagnostic Code (DC) 7801, a scar not of the face, neck or hands that is deep and nonlinear is rated as follows.  A rating of 10 percent is assigned for an area of at least 6 square inches (36 sq. cm.) but less than 12 square inches (77 sq. cm.).  A rating of 20 percent is assigned for an area of at least 12 square inches but less than 72 square inches (465 sq. cm.).  A rating of 30 percent is assigned for an area of at least 72 square inches but less than 144 square inches (929 sq. cm.).  A rating of 40 percent is assigned for an area of 144 square inches or greater.  (A note to DC 7801 explains that a "deep scar" is one associated with underlying soft tissue damage.)

Under DC 7802, a scar not of the face, neck or hands that is superficial and nonlinear is assigned a rating of 10 percent if it measures 144 square inches (929 sq. cm.) or greater.  (A note to DC 7802 explains that a "superficial scar" is one not associated with underlying soft tissue damage.)

Under DC 7804, a rating of 10 percent is assigned for a scar that is unstable or painful on examination.  Note (1) to DC 7804 explains that an "unstable scar" is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) to DC 7804 states that an additional 10 percent may be added if a scar is both superficial and painful.

In increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evidence and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.  

The Board has considered evidence of severity since the effective date of service connection; i.e., June 19, 2006.

The Veteran presented for VA neurological consult in March 2006, having been referred for evaluation of longstanding numbness and pain in the left lower extremity (LLE).  The Veteran was observed to have a long, well-healed scar on the anteromedial aspect of the left shin.  The Veteran was anesthetic in that region and also complained of focal pain over a small section of the scar.  On examination the Veteran had normal gait and deep tendon reflexes (DTRs).  Motor examination was normal to bulk and tone, with 5/5 power throughout.  Sensory examination showed the scar itself to be anesthetic, with a 2-3 inch patch of hyperpathia over the medial aspect of the shin with an associated patch of discoloration under the skin.  The clinical assessment was numbness secondary to nerve injury and hyperpathic area on the LLE, most likely the site of a neuroma.  Surgery was the only definitive treatment, but topical lidocaine would be attempted first.

The Veteran presented for neurology follow-up in June 2006 and reported the topical lidocaine had instantly relieved his pain, but pain returned after a few hours; the Veteran therefore stopped applying the medication.  Clinical observations were unchanged since March.  The clinician urged the Veteran to continue using lidocaine, since it would allow him to be pain-free, and the Veteran agreed to do so.

The Veteran submitted a letter in August 2006 asserting that when he used the lidocaine jelly as prescribed his leg would be so numb that he could not walk or stand on it.      

The Veteran had a VA general medical examination in March 2007, performed by a physician.  The Veteran reported numbness in the left leg scar, worse with standing; he also stated his left leg felt asleep or numb.  Treatment with lidocaine and capsaicin had been ineffective; the Veteran denied side effects from those medications.  On examination the Veteran was observed to walk with a cane, which he stated was for his knee.  The scar measured 8 cm. x 1 cm., was not tender to touch and showed no instability or adherence to underlying tissue.  However, the scar was remarkable for decreased sensation.  The scar caused no limitation of motion or function of the leg.  Strength was 5/5 and the Veteran was able to squat, stand on his toes and make transfers from the chair to the table.  The left leg had full range of motion (ROM).  The examiner's diagnosis in relevant part was scar neuroma.

VA X-rays in April 2007 showed normal left knee but also showed bilateral heel spurs.

The Veteran presented to the VA primary care clinic (PCC) in June 2007 complaining of continued leg pain, characterized as peripheral to scar pain with numbness and paresthesias.  The clinical impression was leg pain possibly due to posttraumatic mononeuropathy.  The treatment plan was to perform electromyography (EMG) study, although no subsequent EMG study is of record.
 
In July 2007 the Veteran had a VA magnetic resonance imaging (MRI) analysis of the lumbosacral spine consequent to his complaints of LLE pain.  The clinical impression was mild degenerative changes in the mid-to-lower lumbar spine with varying degrees of spinal stenosis.
 
The Veteran had a VA-contracted examination in October 2007 specifically for the scar and any neurological condition in the LLE.  The Veteran asserted the scar caused functional limitation of not being able to stand for a long time.  The Veteran also complained of constant sharp/squeezing/burning/aching/throbbing pain in the left leg, reportedly of 8/10 intensity.  Pain could be elicited by activity or could come by itself; when pain was at its worst the Veteran required bed rest.  The functional limitation associated with leg pain was inability to stand for long.  On examination the scar was 5.25 cm. x 1 cm. and tender to palpation but not unstable.  The bilateral knees and ankles had normal ROM and no instability.  Neurological examination showed normal motor strength in the bilateral lower extremities and symmetrical knee and ankle jerk reflexes; the LLE was abnormal for decreased sensation to pinprick along distribution of the scar.  The examiner diagnosed paresthesias of the LLE and stated an opinion that it is at least as likely as not that the paresthesias were due to the service-connected laceration.

In February 2008 the Veteran presented to the VA outpatient clinic complaining of tightness and pain in the left leg and calf; he also complained of pain and instability in the left knee and pain in the bilateral heels.  He requested a new cane, support stockings and a shower stool because he was afraid of falling in the bathroom.

Later in February 2008 the Veteran presented to the VA physical therapy clinic for issue of a new cane.  He was observed to limp on the LLE.  The clinician advised the Veteran he would obtain better results with crutches, but the Veteran insisted on the cane.

In March 2008 a VA podiatrist diagnosed bilateral plantar fasciitis, bilateral Achilles tendonitis and bilateral retrocalcaneal exostosis.

The Veteran presented to the VA podiatry clinic in April 2008 to follow up his bilateral Achilles tendonitis.  He reported his LLE had been swelling over the past few days, with pain to the calf.  The clinical assessment was rule out deep vein thrombosis, but ultrasound was negative for it.

The Veteran submitted a letter in August 2008 asserting that the nerve damage associated with his laceration caused constant pain as well as much swelling of the leg.  The Veteran now had to use a shower chair and cane.  The Veteran stated he was unable to stand for protracted periods and had to take a lot of medicines.  

The Social Security Administration (SSA) granted disability benefits in a decision dated in July 2009, based on diabetic neuropathy (primary diagnosis) and disorders of the back (secondary diagnosis).  

The Veteran's VA primary care physician, Dr. PGP, submitted a letter dated in February 2010 stating the Veteran had current diagnoses including diabetes mellitus, hypertension, depression, LLE peripheral sensory neuropathy, chronic right knee pain and chronic left hip pain.   Dr. PGP stated a medical opinion that the Veteran's LLE peripheral sensory neuropathy is a direct result of the active duty LLE injury because the location of the neuropathy corresponds exactly to the location of the scar from the injury.  Dr. PGP stated a medical opinion that the Veteran's diabetes and hypertension are directly caused by the active duty LLE injury because the injury-related pain prevents adequate exercise that could have prevented diabetes and hypertension.  Dr. PGP stated a medical opinion that the active-duty LLE injury is the direct cause of the right knee and left hip pain due to unbalanced distribution of forces on the lower extremities caused by pain from the LLE injury.  Lastly, Dr. PGP stated a belief that the Veteran's active duty LLE injury is the direct cause of the Veteran's depression because the injury causes chronic pain that in turn causes the Veteran to be unable to work. 

The Veteran testified before the Board in February 2010 that his primary complaint relating to the in-service laceration was not the scar, but rather was nerve damage, for which he was currently taking prescription-strength pain pills.  The Veteran stated he was drawing Social Security disability because of his left leg.  The impact of the disability on the Veteran's activities of daily living was to make it difficult to rise out of a chair or to walk any distance; while the Veteran was working the disability made it impossible to squat or to lift items.  The Veteran stated he used a cane and wore a knee brace.  The Veteran's wife testified that his left leg disability made it impossible for him to walk for exercise, which in turn caused his diabetes to deteriorate; she also testified the Veteran had worked as long as he could.  The Veteran and his wife both expressed concern about the side effects of his medications, which included four powerful pain relievers.   

The Veteran had a VA neurological examination in July 2010, performed by a physician who reviewed the claims file.  The examiner noted that service treatment records (STRs) relating to the in-service left leg injury characterized the injury as "abrasions and contusions, left leg, resolved without residuals."  The examiner noted that the October 2007 VA-contracted examination cited above had concluded the Veteran had a neurological condition related to the left knee, but this appeared to be related to decreased sensation around the scar.   The Veteran stated he could lift 15 pounds and could walk 2 blocks; he was able to dress and undress himself but needed help with his footwear.  He endorsed using canes and crutches and taking three different kinds of prescription pain relievers.  The Veteran stated he had numbness and tingling in the leg since the injury in 1974, but major deterioration began in 2005 when he developed diabetes and other problems.  The leg currently hurt from top to bottom, not just in the area of the scar.  Although both legs hurt, the left leg was worse.  After walking about 15 minutes the Veteran would be unable to pick up his feet and would have to rest before resuming.  The disability was essentially aggravated by activity and relieved by rest.

Clinical examination showed the Veteran to be grossly obese.  He walked without a limp, but slowly.  The Veteran's left knee had two well-healed scars without tenderness or adherence; the Veteran had sensation on both sides of the leg but had incomplete numbness around the scar.  The left knee had full extension and flexion to 80 degrees after repetitive motion; the left knee was unstable.  The left hip was essentially normal.  His motor strength was 5/5.  The examiner diagnosed mild left knee degenerative joint disease and superficial scar of the left tibia.  The examiner stated the only pathology related to the in-service accident was the scar and the numbness around it; there was no nerve damage related to the left leg from the accident.  The examiner noted the Veteran had other diagnostic reasons for his left leg complaints; i.e., diabetic neuropathy and spinal stenosis with history of LLE radiation.

The Veteran submitted a statement in support of claim in November 2010 asserting the VA examination cited above was deficient in that the examiner reported data (height, weight, ROM, leg length) that he did not actually measure; the examiner also inaccurately described the Veteran's gait and generally performed a cursory examination.  The Veteran also complained that his left leg neuropathy had become manifest long before his diabetes, and therefore disputed the examiner's characterization of his neuropathy as diabetic neuropathy.

The Veteran testified before the Board in September 2011 that his left leg disability rendered him unable to walk farther than from one room to another.  He stated he was currently on opioid pain medication due to the left leg disability, and that his inability to work or to perform normal functional activities led to feelings of depression.  The Veteran's wife testified that the Veteran was no longer able to keep chickens or assist her with chores, and that she and the Veteran were no longer able to go for walks together due to his leg pain; this inability to exercise led to a number of other disabilities including hypertension and diabetes.  She also stated the Veteran had walked with an abnormal gait for some time. 

In conjunction with his hearing in September 2011 the Veteran submitted a letter asserting that his obesity, hypertension and diabetes were all due to inability to exercise.  In 2005 he submitted the instant claim for service connection because of constant pain, swelling and tingling numbness in the lower left leg; although he was subsequently granted service connection for scar this does not constitute his primary disorder, which is neuropathic pain.  The Veteran reiterated his belief that the VA examiner had performed an inadequate examination and essentially fabricated many of the clinical observations cited in the examination report.

On review of the evidence above, the Board notes two questions for resolution: correct rating for the Veteran's scar, and whether separate compensation is warranted for a neurological disability residual to the service-connected injury.

Turning first to the scar, the scar is shown during several examinations to be superficial; even if characterized as a "deep" scar it is less than 6 square inches and would not be compensable on the basis of size.  The scar has sometimes been tender to palpation (examinations in March 2006 and October 2007) and other times not tender (examinations in March 2007 and July 2010), but in any event, the scar is currently evaluated as 10 percent disabling, as would be appropriate for a painful scar.  There is no indication that evaluation higher than 10 percent is warranted for the scar under any alternative applicable diagnostic code.

Turning next to the question of neurological residuals, the Board finds the most competent medical evidence of record, in the form of the VA neurological examination, shows the Veteran's injury in service did not result in any actual  nerve damage other than numbness (paresthesia) in the area of the scar.  This opinion is consistent with the observations of the VA-contracted examiner in October 2007 and is also consistent with the STRs showing only superficial abrasions and lacerations in the pre-tibial area.  The Board also notes the February 2010 letter by Dr. PGP states the location of the Veteran's LLE peripheral sensory neuropathy exactly corresponds to the location of the scar, which by its plain meaning disproves neuropathy outside the location of the scar.  

Peripheral neuropathy is rated as complete or incomplete paralysis of specific peripheral nerves.  Significantly, Dr. PGP did not identify any peripheral nerves of the LLE that he considered to be affected by the service-connected laceration, nor is there any other medical documentation of specific nerve impairment within the LLE.  There is accordingly no demonstrated peripheral nerve impairment to refute the opinion of the VA examiner cited above.  Specifically, there is no medical evidence of record showing involvement of a whole nerve root or branch; thus, the neurological residuals of the "nerve damage" approximate the symptoms for which the Veteran is currently being compensated (sensory change at the site of the scar only).

The Veteran has asserted, and the letter by Dr. PGP appears to endorse, that the in-service LLE injury has produced debilitating pain.  However, Dr. PGP did not identify any part of the LLE was painful other than the scar, which is appropriately and fully compensated at 10 percent under DC 7804.  The Board particularly notes that the Veteran has painful nonservice-connected disabilities of the LLE that were cited and considered by the VA examiner but were not acknowledged by Dr. PGP.  Thus, the LLE pain attributable to lumbar stenosis with radiculopathy, bilateral heel spurs, plantar fasciitis and Achilles tendonitis cannot be imputed to his service-connected laceration.  

The Board is precluded from differentiating between the symptomology attributable to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  As documented in the SSA disability award and the VA medical examination report, the Veteran has diabetic neuropathy.  The VA examiner in this case clearly and specifically identified the nonservice-connected diabetic neuropathy and lumbar spinal stenosis, rather than the laceration in service, as the causes of the Veteran's current LLE problems, so the provisions of Mittleider are met.    

Finally in regard to separate compensation, as noted above the residuals of skin damage (scar) and the residuals of nerve damage (paresthesias at the site of the scar) result in identical symptoms.  "38 U.S.C.A. § 1155 implicitly contains the concept that 'the rating schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomology; such a result would overcompensate the claimant for the actual impairment of his earning capacity' and would constitute pyramiding."  Esteban v. Brown, 6 Vet. App. 259, 261 (1994), citing Brady v. Brown, 4 Vet. App. 203 (1993).  

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence offered by the Veteran in the form of his correspondence to VA and his statements to various medical providers.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  While the Veteran is competent to describe his subjective symptoms including pain, he is less competent than the medical examiner to associate his neurological symptoms with the in-service laceration as distinguished from his several other comorbid lower extremity disorders.  It is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994)

The Board has also considered whether referral for extraschedular consideration is warranted.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case the rating schedule reasonably describes both the Veteran's disability level and his symptomatology, so referral for extra-schedular consideration is not appropriate.  Thun, id.  

Entitlement to TDIU

Applicable Laws and Regulations

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 .

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment. 38 C.F.R. § 4.16(a).

A claim for a total disability rating based upon individual unemployability, "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Disabilities resulting from common etiology are considered as one disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. § 4.16(a).

However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Services, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b).  


Evidence and Analysis

The Board notes at the outset that the schedular criteria for TDIU under 38 C.F.R. § 4.14(a) are not met.  Accordingly, the discussion below will consider entitlement to TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b), for referral to the Director, Compensation and Pension services.

The Veteran submitted a letter in August 2006 stating he had not worked since December 2004 because of the pain from his service-connected left leg injury.

During VA examination in March 2007 the Veteran stated he was currently unemployed, having been last employed in 2005 by a temporary agency.  Before that he had worked as a receiving clerk for three years, and before that he worked in auto parts for fifteen years.  

In October 2007 the Veteran submitted a Statement in Support of Claim (SSIC) asserting that he could not be up on his feet to work; he also could not drive, since he was unable to operate the clutch with his left foot.  His former work was in warehousing and driving, and he could no longer work in those fields. 

The Veteran's VA primary care physician, Dr. PGP, submitted a letter dated in February 2010 stating the Veteran's LLE injury causes chronic pain, which in turn causes the Veteran to be unable to work. 

The SSA granted disability benefits in a decision dated in July 2009, based on diabetic neuropathy (primary diagnosis) and disorders of the back (secondary diagnosis), effective from February 2007.  Records associated with the SSA decision show the Veteran claimed being unable to work due to nerve damage to left leg, hypertension, sleep apnea, torn rotator cuff (shoulder), arthritis of the bilateral knees and bilateral shoulders, heel spurs and hepatitis C infection.  The Veteran reported he last worked in December 2004, having been terminated by a mass layoff. 

The Veteran testified before the Board in February 2010 that he was drawing Social Security disability because of his left leg.  While he was working, the disability made it impossible to squat or to lift items; after he was laid off he was unable to obtain new work due to his worsening symptoms.  The Veteran's wife testified that the Veteran had worked as long as he could.  

The Veteran had a VA neurological examination in July 2010, performed by a physician who reviewed the claims file.  The Veteran described having worked after service for several years with the American Red Cross, after which he performed odd jobs for several more years.  He worked for a parts manufacturer for 15 years in a job requiring him to load and unload parts.  Thereafter he worked as a truck driver for one year and worked in a book store for 4 years.  His last job was in a temp agency for about a year, but then the agency ran out of work for him and did not re-hire him.  The Veteran last worked in 2004; he tried to find work thereafter but was unable to do so because of deterioration of his general medical condition, especially the left leg.  The examiner stated that in addition to the in-service laceration the Veteran had several other diagnostic reasons for left leg disability; i.e., diabetic neuropathy and spinal stenosis and LLE radiculopathy.  The only residual disability associated with the laceration during service was the scar, with associated numbness, which did not impact or affect the Veteran's ability to perform either physical or sedentary work.

The Veteran testified before the Board in September 2011 that his left leg disability rendered him unable to work on the concrete floors of warehouses and unable to squat or lift.  He had worked in a warehouse environment for 15 years until the company went out of business; thereafter he worked in a number of jobs through December 2004.  In December 2004 he was let go from his temporary job because there was no further need for holiday help, and his attempts to obtain work thereafter were unsuccessful.

In conjunction with his hearing in September 2011 the Veteran submitted a letter asserting that most of his working career was in shipping/receiving/warehouse jobs that involved standing, walking, and lifting and carrying heavy loads.  He went on that in 2004 the pain became constant and excruciating; that he left his job in June of that year; that he had been unable to find work since December 2004 that he was qualified to perform, since he had very little ability to stay on his feet; and that a blue-collar worker who cannot stand for any length of time, cannot walk and cannot lift anything is essentially unemployable.

On review of the evidence above, the Board finds the Veteran is shown to be unemployed, and the SSA file shows him to be unemployable due to nonservice-connected disabilities.  However, the file does not show that the Veteran's only service-connected disability, which is his LLE scar with associated nerve damage, by itself, precludes him from obtaining and maintaining gainful employment.  The Board particularly notes the medical opinion of the VA examiner that the scar with associated numbness does not impact or affect the Veteran's ability to perform either physical or sedentary work.

The opinion of the VA examiner is controverted by that of Dr. PGP, who stated that the Veteran's LLE injury causes chronic pain which in turn causes the Veteran to be unable to work.  However, a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In this case Dr. PGP did not identify any impairment of gait, mobility or function associated with the LLE laceration that would support a conclusion of unemployability.  

Turning to the Veteran's assertion that his LLE injury is so painful as to render him unemployable, the Board notes that his statements are simply self-serving and accordingly not credible.  By his own statement, the Veteran lost his previous job in a mass layoff, not because of his service-connected disability.  The Veteran asserts he cannot drive because his LLE nerve damage makes it difficult to operate the clutch, but his motor strength has consistently been 5/5 on examination.  The Veteran asserts he cannot work in a warehouse because he cannot bend or squat, but such impairment is shown on examination to be more likely due to the nonservice-connected back disorder than to his LLE laceration.  

For a veteran to prevail on a total rating claim, the record must reflect some factor that takes the claimant's case outside the norm; the sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  Id.  In this case the Veteran is having difficulty finding employment, due in part to his age and due in part to the service-connected disability, but the medical evidence of record simply does not support his contention that his service-connected disability makes him unable to be gainfully employed.    

In sum, the Board has found the Veteran's only service-connected disability, alone, does not render him unable to obtain and maintain gainful employment, and therefore, it is unnecessary to refer the matter to the Director, Compensation and Pension Service for extra-schedular consideration.  Accordingly, the claim for TDIU must be denied.


ORDER

An initial rating higher than 10 percent for residuals of a left leg injury is denied.

Entitlement to a TDIU is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


